





hive-logo.jpg [hive-logo.jpg]


November 16, 2015


Alan Amrod
[Address]


Revised: Office Location Dear Alan,
We believe that you will make an important contribution to the success and
growth of Aerohive Networks, Inc. (“Aerohive,” or the “Company”). With this in
mind, we are pleased to offer you the position of VP, Global System Engineering
initially reporting to Tom Wilburn, Worldwide Field Operations. This letter
agreement is intended to confirm the terms of your proposed employment with us.


Consistent with this position, you will be expected to perform job-related
duties as assigned from time- to-time by your manager. Your primary job location
will be your home office, and at other places as Aerohive Networks may direct
over time. Please confirm below with your acceptance of this offer the expected
date of commencement of your employment with Aerohive.


Cash Compensation. This is an exempt position and your initial base salary will
be USD $201,600 on an annualized basis (before withholdings for applicable
taxes, benefits and other deductions). As an employee in good standing you will
also be eligible to participate in our sales compensation program, which is
dependent upon your achievement of specific sales-related targets, as outlined
in the Company’s Sales Quota Sheet, then in effect. The Quota Sheet providing
your specific targets will be provided to you in writing by the Company no later
than 30 days after your start date.


Your variable target commission-based compensation for 2015 is USD $86,400 on an
annualized basis, which comprises a USD $66,400 bookings-based commission
component earned, calculated and payable monthly in arrears, and a separate USD
$20,000 linearity commission component, earned, calculated and payable
semi-annually in arrears after the first and third quarter of each calendar
year. All such payments will be subject to applicable withholdings, taxes and
deductions for benefits, etc. Your eligibility to participate in our commissions
program and earn any monies will be subject to the terms and conditions of
participation in our Sales Compensation Program. Commissions will be paid
according to the sales compensation plan and are paid at the end of the month
following the close of the prior month. Details will be outlined with the Sales
Quota Sheet provided as above.


Stock Award and Employee Stock Purchase Plan. In conjunction with your
commencement of employment, we will propose that our Board of Directors approve
an equity award comprising, 90,000 shares of our Common Stock: 60,000 shares of
which will be in the form of an option and 30,000 shares of which will be in the
form of Restricted Stock Units. The equity award is subject to such Board
approval and to all terms and conditions of the specific Aerohive Networks
equity plan from




--------------------------------------------------------------------------------





which the award will issue. Once approved (and subject to your continuing
employment in good standing), 25% of the shares subject to the award will vest
after 12 months and the remaining shares would vest over the next 36 months of
continuous service. Our Board typically considers equity awards on a quarterly
basis; however, the date on which the Board acts could be later depending on a
variety of factors, and this could affect the date on which your equity award is
proposed for Board consideration. You will receive more details regarding the
award from Stock Administration after the date on which our Board considers your
proposed award. In addition, as an employee of Aerohive, you may be eligible to
participate in our Employee Stock Purchase Program (ESPP). The ESPP offers
employees the opportunity to purchase HIVE stock at a discount using post-tax
payroll deductions. Enrollment into the program occurs twice a year, typically
in May and November.


Notwithstanding the foregoing vesting schedule, and consistent with similar
protections offered to members of our senior management, in conjunction with
your commencement of employment, we will propose that our Board of Directors
also approve entering with you the attached form of Separation and Change of
Control Severance Agreement (“the Separation Agreement”), which would, once
approved, provide additional benefits to you if you are terminated by the
Company other than for Cause, death, or disability (as defined in the plan) or
you resign for Good Reasons, and in either case you sign and do not revoke a
standard form of release then-offered to the Company’s employees. These
benefits, at all times as determined by and subject to the terms and conditions
of the Separation Agreement, would include certain severance payments and
acceleration of the then-unvested shares subject to your then-outstanding equity
awards.


Benefits. Aerohive offers what we feel is a very competitive benefits package. A
brief benefits summary is enclosed for your review.


Eligibility. Your eligibility to participate in Aerohive-sponsored compensation
programs, be awarded equity, and receive employee benefits will be subject in
each case to your continuing employment in good standing and the specific
applicable terms and conditions for the programs in question (including as they
may change or be administered over time). Please note that Aerohive may from
time to time, in its discretion, adjust the benefits available to you and our
other employees.


At Will Employment. During your employment with Aerohive, you will be expected
to establish and maintain a professional, cordial relationship with co-workers,
management, suppliers and customers. You will be expected to learn the
requirements of the position and satisfactorily meet performance objectives over
time. You also will be expected to participate actively in Aerohive’s
performance improvement processes and, at all times as a condition of continuing
employment, to abide by all then-current Aerohive policies and procedures and
legal or regulatory requirements applicable to your employment. Aerohive’s
policies and procedures relating to employment can be found in the Company’s
Employee Handbook, which is available via the company Intranet, Jive.


You understand and agree that your employment with Aerohive will at all times be
“at will.” It is not for a specific term and you or Aerohive can terminate it at
any time, for any reason or no reason, with or without cause and with or without
notice. Although your job duties, title, compensation and benefits, as well as
Aerohive’s personnel policies and procedures applicable to you, may change from
time to time, the “at will” nature of your employment can only be changed in an
express written agreement signed by you and the Company’s CEO.










--------------------------------------------------------------------------------





Arbitration. You and Aerohive agree to submit to mandatory, exclusive and
binding arbitration any controversy, dispute or claim arising out of, or
relating to, this letter agreement, your employment relationship, any benefit or
compensation you claim as a result of your employment, or the fact or
circumstances of employment termination. However, you and Aerohive each retain
the right to seek or obtain equitable relief from a court having jurisdiction
over us. The determination of this arbitration will be final, binding and
non-appealable by you or Aerohive, before the American Arbitration Association,
and its employment arbitration rules then in-effect, and will take place in
Santa Clara County, State of California, before a single arbitrator. Aerohive
will bear the costs of the arbitrator; however, you will bear your own costs and
fees (including attorneys’ costs and fees) and Aerohive will bear its own costs
and fees incurred in conjunction with the arbitration (or otherwise in
conjunction with any controversy, dispute or claim between us).


You and Aerohive agree that this arbitration requirement shall not apply to any
dispute or claim relating to the misuse or misappropriation of the Company’s
trade secrets or proprietary or confidential information.


The other specific requirements and provisions of our agreement to arbitrate all
controversies, disputes or claims is provided in the Agreement to Arbitrate
Disputes and Claims included with this letter agreement. California Law. Unless
we otherwise provide in a written agreement between us, California law will be
used in all instances to govern and enforce any controversy, dispute or claim
arising out of, or relating to, this letter agreement, your employment
relationship, any benefit or compensation you claim as a result of your
employment, or the fact or circumstances of your employment termination.


Other Conditions and Applicable Agreements. You also must provide appropriate
identification establishing your identity and legal right to work within the
United States, and complete and return an I-9 form within the first three (3)
days of your date of hire. This offer is also contingent upon satisfactory
completion and clearance of professional references and the background check.


As a further condition of our offer and your initial and continuing employment
with Aerohive, you will be expected to sign and comply with certain agreements
and all Aerohive policies and procedures concerning benefits, confidential
information, assignment of inventions, arbitration of disputes, and business
conduct, among others. In this regard, you will be asked to sign and return in
conjunction with your acceptance of this offer the enclosed Employment,
Confidentiality, Invention Assignment and Agreement to Arbitrate Disputes and
Claims. These agreements, and the additional policies and procedures applicable
to you at all times during employment with Aerohive, contain important
conditions effecting your employment and your legal rights in general. Please
read and review them carefully and feel free to consult with your attorney or
other advisor concerning their terms, significance and effect on you.


This is Our Complete Offer Agreement. This letter agreement, along with the
additional documents referenced below, constitute the full, complete and only
agreement between you and Aerohive regarding your employment and Aerohive’s
employment relationship with you. Any contrary communications, representations,
promises or assurances which may have been made or be made to you, concerning
any aspect of your employment, are superseded by this offer and of no binding
effect on Aerohive. Any additions or modifications of these terms are required
to be in writing and signed by you and the Company’s CEO in order to be
effective and binding on Aerohive.










--------------------------------------------------------------------------------







* * * * *


If acceptable, please sign, date and return to Human Resources this letter
agreement, along with the enclosed additional documents. If not accepted before
the close of business on November 17, 2015, this letter agreement and employment
offer will automatically expire.


If there are any questions or concerns, please contact Valerie Junger, VP, Human
Resources, via email at vjunger@aerohive.com.


We are excited to have you join our team and look forward to working with you at
Aerohive. Welcome aboard!


Sincerely,


/s/ Valerie Junger





Valerie Junger
VP, Human Resources






--------------------------------------------------------------------------------













I have read and understand this employment offer and agreement and accept its
terms as a condition of my initial and continuing employment with Aerohive. I
also specifically understand that Aerohive may revoke this offer at any time,
and for any reason, prior to my actual commencement of employment and without
obligation or liability to me, and that my continuing employment thereafter with
Aerohive Networks shall be “at will”, subject to my compliance with all policies
or procedures in effect, and terminable by me or by Aerohive at any time, for
any reason, with or without cause and with or without notice.


/s/ Alan Amrod
Alan Amrod
 
November 16, 2015
Date
 
November 30, 2015
Confirmed Start Date









Confirmed legal name:
First Name
Alan
 
 
Last Name
Cellular Amrod







Attachments:
Employment, Confidentiality, Invention Assignment Agreement to Arbitrate
Disputes and Claims
Employee Benefit Summary
Separation and Change of Control Severance Agreement









